Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6, line 2 recites “a fixing element” which should be changed to “[[a]] the fixing element”.  Claim 12, line 2 recites “in the travel direction by a protrusion” which should be changed to “in the travel direction by [[a]] the protrusion”.
Claim 16, line 1 recites “a pole handle as claimed in claim 1” which should be changed to “the [[a]] pole handle as claimed in claim 1”.
Claim 16, line 1 recites “wherein is for a” this should be changed to “wherein the pole handle is for a”.
Claims 9 & 22 recite “the gap”.  There is no antecedent basis for “the gap”.  Examiner suggests amending as follows “[[the]] a gap”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-16, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heim (US 2013/0048039 A1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heim in view of Lenhart (US 6,851,437 B1).
Regarding claim 24, Heim discloses the pole handle as claimed in claim 1. Heim further discloses where his pole grip is made of a hard plastic (Para. 0016).  Heim however does not explicitly disclose wherein the hard plastic is one of a polyamide, polyester, polyolefins, PET or mixtures thereof, in non-reinforced or glass-fiber-reinforced form.  Lenhart, however, teaches a handle body made with polyamide (Col. 2, Lns. 39-44).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have utilized polyamide material as taught by Lenhart on the apparatus of Heim to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least . 

Allowable Subject Matter
Claims 4-5, 9, 17-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.